IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


MARGIE BLOOME,                   : No. 109 MAL 2017
                                 :
                 Petitioner      :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
SILVER STREET DEVELOPMENT        :
CORPORATION, EDWARDSVILLE        :
APARTMENTS, LP AND HILLTOP-      :
EDWARDSVILLE, LP,                :
                                 :
                 Respondents     :

MARGIE BLOOME,                   : No. 110 MAL 2017
                                 :
                 Petitioner      :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
ALAN MORRIS, EDWARDSVILLE        :
ASSOCIATES, EDWARDSVILLE         :
APARTMENTS MANAGEMENT, LLC,      :
EDWARDSVILLE APARTMENTS, LP,     :
EAGLE RIDGE APARTMENTS, INC.,    :
                                 :
                 Respondents     :

MARGIE BLOOME,                   : No. 111 MAL 2017
                                 :
                 Petitioner      :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
SILVER STREET DEVELOPMENT        :
CORPORATION,                     :
                                 :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

and Application for Leave to File Post-Submission Communication are DENIED.




               [109 MAL 2017, 110 MAL 2017 and 111 MAL 2017] - 2